DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Applicant’s claim to foreign priority under 35 U.S.C. §119(a)-(d) or (f) based on application number 1322987.7, filed on 12/24/2013 in UNITED KINGDOM, is acknowledged.

Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed 04/05/2019, has been received, entered into the record, and considered.  See attached form PTO-1449.

35 U.S.C. 101 – Statement of Analysis

Claims 1-20 appear to be statutory.

Step 1: Four Statutory Categories of Invention

Claim 1 recites a series of steps for processing messages, and thus a process which is a statutory category of the invention.


Functional descriptive material consists of data structures and computer programs which impart functionality when employed as a computer component. When functional descriptive material is recorded on some statutory computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized.  As such, claim 13 appears to fall within the statutory classes of 35 U.S.C 101.

Claim 17 recites a computer system comprising a processor, a memory couple to the processor, and a computer readable storage device coupled to the processor.  Claim 17 appears to be statutory as it contains the necessary hardware components “processor and memory” to enable the claimed functionality to be realized.

Step 2A: Determining whether the claim is directed to an abstract idea

Claim 1 recites a method for processing messages with the steps of:
determining, by a processor of a computer system, a first interest value associated with a first combination of one or more concepts derived from one or more word objects extracted from a message on which an action is to be performed. 

Content Extraction).

Step 2B: Identifying additional elements to determine if the claim amounts to significantly more than an abstract idea

Claim 1 recites additional elements:
said processor determining that the first interest value is at least a specified first threshold value; and
in response to said determining that the first interest value is at least the specified first threshold value, said processor updating a concept interest dataset, wherein the concept interest dataset prior to being updated comprises a plurality of combinations of at least one concept, wherein each concept of the at least one concept has been derived from a previous processing of messages, and wherein the updated concept interest dataset comprises the first combination and a cumulative interest value that encompasses the first interest value.

While these elements taken alone are well-understood, routine and conventional use of classifying the extracted/gathered data, when looking at these limitations as an ordered combination, the invention as a whole amount to significantly more than more than the abstract idea of Content Extraction as identified by the court.  



Claim 13 recites a program product with similar limitations as claim 1 and as such also patent eligible for the same reasons as stated in claim 1. 

Claim 17 recites a system with similar limitations as claim 1 and as such also patent eligible for the same reasons as stated in claim 1.

Accordingly, claims 1-20 are patent eligible. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No.  U.S. Patent #9,904,728.  Although claims 1-25 of U.S. Patent No.  U.S. Patent #9,904,728 contain every element of claims 1-20 of the instant application.

A claim in the patent compared to a claim in the application 


Patent 9,904,728
Instant Application
Claim 1
Claims 1, 2, and 3
Claim 2
Claim 4
Claim 3
Claim 5
Claim 4
Claim 6
Claim 5
Claim 7
Claim 6
Claim 8
Claim 7
Claim 9
Claim 8
Claim 10
Claim 9
Claim 11
Claim 10
Claim 12
Claim 11
Claims 13, 14, and 15
Claim 12
Claim 16
Claim 17
Claim 17, 18, and 19
Claim 18
Claim 20



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No.  U.S. Patent #10,331,723.  Although the claims at issue are not identical, they are not patentably distinct from each other claims 1-25 of U.S. Patent No.  U.S. Patent # 10,331,723 contain every element of claims 1-20 of the instant application.

Patent 10,331,723
Instant Application
Claim 1
Claims 1, 2, and 3
Claim 2
Claim 4
Claim 3
Claim 5
Claim 4
Claim 6
Claim 5
Claim 7
Claim 6
Claim 8
Claim 7
Claim 9
Claim 8
Claim 10
Claim 9
Claim 11
Claim 10
Claim 12
Claim 11
Claims 13, 14, and 15
Claim 12
Claim 16
Claim 17
Claims 17, 18, and 19
Claim 18
Claim 20


A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


	

Conclusion
The prior art made of record and not relied upon in form PTO-892 is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE WONG whose telephone number is (571)272-4120.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LESLIE WONG/
Primary Examiner, Art Unit 216